Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 1 of 33 PageID: 175




 NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 RAYMOND SKELTON on behalf of       :
 himself and all other              :
 similarly situated persons,        :    CIV. NO. 19-18597 (RMB)
                                    :
                  Plaintiff         :
       v.                           :          OPINION
                                    :
 NEW JERSEY DEP’T OF CORR.,         :
 et al.,                            :
                                    :
                Defendants          :
 ______________________________
 Keith Altman, Esq.
 Solomon M. Radner, Esq.
 EXCOLO Law PLLC
 26700 Lahser Road, Suite 401
 Southfield, MI 48033
      Attorneys for Plaintiff

 Daniel S. Shehata, Deputy Attorney General
 Michael Ezra Vomacka, Deputy Attorney General
 New Jersey Office of the Attorney General
 Richard J. Hughes Justice Complex
 25 Market St, P.O. Box 112
 Trenton, NJ 08625
      Attorneys for Defendants


 BUMB, United States District Judge

       This matter comes before the Court upon Defendants’ 1 First

 Motion to Dismiss Plaintiff’s Complaint (“Def’s Mot. to Dismiss,”


 1   “Defendants” refers to the moving Defendants, the NJDOC,
 Commissioner Marcus O. Hicks (“Hicks”), and Administrator of South
 Woods State Prison John Powell (“Powell”) in their individual and
 official capacities.
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 2 of 33 PageID: 176



 Dkt. No. 14; Def’s Brief, Dkt. No. 14-1), Plaintiff’s Response to

 Defs’ Mot. to Dismiss (“Pl’s Opp. Brief,” Dkt. No. 15), and Defs’

 Reply Brief (Defs’ Reply Brief, Dkt. No. 17). Plaintiff is a

 prisoner at South Woods State Prison who brings a putative class

 action challenging the constitutionality of the prisoner diet

 provided by the New Jersey Department of Corrections. Pursuant to

 42 U.S.C. § 1997e(c)(1) 2, the Court may sua sponte screen the

 Complaint for immunity and failure to state a claim. This Court

 will decide the motion on the briefs without an oral hearing,

 pursuant to Federal Rule of Civil Procedure 78(b).

       For the reasons discussed below, the Court grants Defendants’

 motion to dismiss and dismisses the claims against NJDOC with

 prejudice as barred by the Eleventh Amendment, and dismisses the

 claims against Hicks and Powell without prejudice for failure to

 state a claim.




 2   42 U.S.C.A. § 1997e(c)(1) provides:

       (c) Dismissal

             (1) The court shall on its own motion or on
             the motion of a party dismiss any action
             brought with respect to prison conditions
             under section 1983 of this title, or any other
             Federal law, by a prisoner confined in any
             jail, prison, or other correctional facility
             if the court is satisfied that the action is
             frivolous, malicious, fails to state a claim
             upon which relief can be granted, or seeks
             monetary relief from a defendant who is immune
             from such relief.
                                      2
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 3 of 33 PageID: 177




 I.    BACKGROUND

       A.        Procedural History

       Plaintiff filed his initial complaint as a purported class

 action     on    October   2,   2019.     (Compl.,     Dkt.   No.    1.)      Defendants

 requested        a   pre-motion    conference         pursuant      to    the    Court’s

 Individual Procedure Requirements. (Letter, Dkt. No. 9.) The Court

 entered an order permitting Defendants to proceed with filing the

 present motion to dismiss. (Order, Dkt. No. 13.)

       B.        The Complaint

       Plaintiff makes the following allegations in his Complaint,

 taken as true for purposes of this motion to dismiss.

                 1.   Summary of allegations

       Plaintiff,        who     suffers        from    diabetes,         is     currently

 incarcerated at the South Woods State Prison in Bridgetown, NJ.

 (Compl., ¶ 24.) Since 2010, Plaintiff has been medically prescribed

 diabetic meals in South Woods state prison. (Id., ¶¶ 93, 95.)

 Throughout the years of his incarceration, Plaintiff has provided

 grievance after grievance that the prisoner diet is not adequate

 to sustain normal health and does not meet his serious medical

 needs. (Id., ¶ 24.) In addition to the Moving Defendants, the

 Complaint alleges claims against John Doe dieticians, food service

 directors, and past NJDOC administrators. Plaintiff asserts a

 putative class action under 42 U.S.C. § 1983, the Americans with

                                            3
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 4 of 33 PageID: 178



 Disabilities Act, 42 U.S.C. § 12101, et seq. ("ADA") and Section

 504 of the Rehabilitation Act of 1973, as amended, at 29 U.S.C. §

 794. (Compl., Dkt. No. 1.)

             2.         The contents of the prisoner diet

       All prisoners in the NJDOC are provided with standardized

 meals designed by the NJDOC. (Compl., ¶ 4.) NJDOC policy, set forth

 in   Internal     Management      Procedure          FMP.002.MENU.001,       states     the

 prisoner    diet       adheres    to     all       “qualifying   dietary         standards

 established       by    the     United    States       Department      of    Agriculture

 (“USDA”)    and    the     Recommended        Dietary     Guidelines        of   Food   and

 Nutrition    Board,       Institute      of        Medicine,   National      Academy     of

 Science, or the National Research Council.” (Compl., ¶ 7.) In fact,

 the diet does not adhere to any government or medical standards.

 (see e.g. Compl., ¶ 15, 44, 51, 52.)

       As designed and prepared, the diet served to prisoners during

 the class period since 2010 is not adequate to sustain normal

 health in that it is deficient in calories, nutrients, vitamins,

 and minerals, and is comprised of foods that do not allow prisoners

 to   self-select        meals    which    comply       with    their    health     needs,

 particularly for those with diabetes. (Compl., ¶ 9.) Defendants

 removed virtually every fruit and vegetable critical to human

 health and replaced it with paste, white flour, and starches like

 potatoes and rice. (Id., ¶ 15.) Defendants also removed virtually

 all healthy proteins replacing them with processed meats, many of

                                                4
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 5 of 33 PageID: 179



 which contain almost no actual protein. (Id.) The diet is filled

 with   empty     starches,     zero   fiber,     almost   no       protein,      and   no

 nutrition. (Compl., ¶ 67.) Diabetes is and can be caused by poor

 quality, high-fat, high-starch diets. (Id., ¶ 68.) The NJDOC serves

 a diet to prisoners, including diabetics, of grits, overcooked

 carrots, white bread, greasy processed meats, cookies, cakes,

 white rice, sugary drinks, margarine, and constant potatoes-all

 foods to be avoided by diabetics. (Id.)

             3.     The diet for prisoners with dietary medical needs

        Instead    of    providing       meals    specifically         for     diabetic

 individuals, prisoners with diabetes are required to self-select

 from the standard meal offerings, but the meals, as designed and

 prepared, did not allow for those with diabetes to select foods

 which were appropriate for diabetics and to provide adequate

 nutrition   at    the   same    time.    (Id.,    ¶   14.)    For    virtually         all

 prisoners whose illnesses are affected by diet, Defendants provide

 absolutely no healthful options. (Id., ¶ 22.) Further, the NJDOC

 only   offers    unhealthy     food   for     prisoners      for    sale    by   prison

 vendors, including foods with high sodium, high fat, and high sugar

 content. (Id., ¶¶ 20, 21.)

             4.     Preparation of the prisoner diet

        Plaintiff alleges,

             [t]he NJDOC menu as designed by the NJDOC,
             with full knowledge and acquiescence of all
             Defendants, is not the menu that is actually

                                           5
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 6 of 33 PageID: 180



             prepared and served. The menu is designed to
             fool outside agencies into believing that the
             prisoners are receiving adequate nutrition
             when they are not. Even if the menu as designed
             is what is actually served, it does not stand
             the most basic nutritional scrutiny when held
             up to the light of normal dietary standards
             and       government       guidelines       and
             recommendations.

 (Id., ¶ 77.) “Defendants are responsible for generating ‘bogus’

 menus that may, on their face, appear to provide some semblance of

 an appropriate diet.” (Id., ¶ 79.) “Plaintiffs receive nowhere

 near the portions of the many food items alleged, as the Food

 Defendants 3 order kitchen workers to “short” amounts of food far

 below the stated, or required, levels.” (Id., ¶ 81.) “Plaintiff

 Skelton has challenged this practice and has repeatedly grieved

 this issue, as have hundreds of other inmates.” (Id., ¶ 82.) The

 menus also falsely represent food served, such as cheese, which

 contains protein, vitamins, and minerals, but what is served is

 watered-down liquid cheese, which does not contain any nutrition.

 (Id., ¶ 84.)

             5.    Personal Involvement of the Defendants

       Plaintiff alleges that NJDOC was responsible for designing

 the inadequate diet. (Id., ¶ 4.) Defendants created, mandated, and

 served   this    diet   knowing   the       harm   it   causes.   (Id.,   ¶   11.)




 3 John Doe Food Service Directors and Dieticians are alleged to
 oversee and/or implement the NJDOC prisoner diet. (Compl., ¶¶ 30,
 31, 33.)
                                         6
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 7 of 33 PageID: 181



 Defendants conspired together to provide meals to prisoners which

 were not sufficient to maintain normal health and conspired to

 deny proper nutrition to prisoners with medical needs. (Id., ¶

 13.) Defendants prepared a diet that did not meet the nutritional

 needs for prisoners to sustain good health. (Id., ¶ 115.)

       Allegations specific to Hicks and Powell are as follows. Hicks

 has   personal    oversight       of   prisoners’     health,   well-being,      and

 dietary needs. (Id., ¶ 27.) Hicks and Powell, together with the

 John Doe Defendants, “the Individual Defendants,” (Id., ¶ 135)

 were aware that the diet being provided to the prisoners was

 inadequate to meet the needs of normal health and did nothing to

 correct     it.   (Id.,     ¶     134.)   “Throughout     the    years     of    his

 incarceration, Skelton has provided grievance after grievance that

 the prisoner diet is not adequate to sustain normal health and

 does not meet his serious medical needs.” (Id., ¶ 24.) Powell

 continued     a   policy        started   by   former     Administrators        that

 deliberately      eliminated       required    food     from    diabetic    meals.

 (Compl., ¶ 98.) Prison workers who assisted in the kitchen were

 inadequately      trained       and    supervised,     leading    to     defective

 preparation of the meals. (Id., ¶ 133.) “Plaintiff has complied

 with all aspects of the pre-exhaustion requirements of the Prison

 Litigation Reform Act through the appropriate grievance processes

 of the NJDOC.” (Id., ¶ 90.) The Individual Defendants did not



                                           7
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 8 of 33 PageID: 182



 change the diet in response to Plaintiff’s grievances. (Id., ¶

 134.)

             6.     Harm to Plaintiff and the putative class

       The prisoner diet, as prepared, harmed both Plaintiff and the

 putative   class    because   the   meals   did   not   contain   the   proper

 quantities of food and were not adequate to maintain normal health.

 (Id., ¶ 133.) The diet has led to a substantial increase in various

 conditions such as diabetes and heart disease. (Id., ¶ 10.) The

 failure to provide Plaintiff with diabetic meals has resulted in

 Plaintiff having a blood sugar level outside acceptable medical

 ranges, and caused him to suffer hypoglycemic episodes, chronic

 nausea, hypertension, constant weakness, nerve damage, and other

 physical ailments. (Id., ¶¶ 100-02.) The diet has caused the

 putative class to suffer from

             weakened immune systems, increased [sic] in
             debilitating illnesses, accelerated aging,
             obesity, worsening of (or creation of) their
             diabetes, high blood pressure, heart disease
             and cancer among other disorders), muscle
             loss, joint pain and damage, mental confusion
             and debility, vision and hearing disturbances,
             and mental imbalances as so many mandatory
             nutrients are critical to not just physical
             health, but mental health.

 (Id., ¶ 23.)

 II.   STANDARD OF REVIEW

       The standard for dismissal of a prisoner’s claim regarding

 prison conditions under 42 U.S.C. 1997e(c)(1) for failure to state


                                       8
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 9 of 33 PageID: 183



 a claim is the same standard as for a motion to dismiss under

 Federal Rule of Civil Procedure 12(b)(6), which governs dismissal

 for failure to state a claim in federal courts. See generally Shane

 v.   Fauver,    213    F.3d    113    (3d       Cir.   2000).     In    reviewing      the

 sufficiency of a claim under Federal Rule of Civil Procedure

 12(b)(6), a court must first identify the legal elements required

 to state a cognizable claim. Argueta v. U.S. Immigration and

 Customs    Enforcement,       643    F.3d   60,    74    (3d     Cir.   2011)   (citing

 Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Santiago v. Warminster

 Twp., 629 F.3d 121, 129-30 (3d Cir. 2010).

       Second, the court should identify allegations that are no

 more than conclusions that are not entitled to an assumption of

 truth. Id.; Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d

 Cir. 2016). Under Twombly and Iqbal, “even outlandish allegations”

 are entitled to a presumption of truth unless they are merely

 “formulaic recitations of the elements of a … claim.” Id. (citing

 Iqbal,    556   U.S.   at   681.)     “[T]he      clearest       indication     that   an

 allegation is conclusory and unworthy of weight in analyzing the

 sufficiency of a complaint is that it embodies a legal point.”

 Connelly, 809 F.3d at 790 (citing Peñalbert–Rosa v. Fortuño–

 Burset, 631 F.3d 592, 595 (1st Cir. 2011) (citation and internal

 quotation marks omitted).

       Third,    a   court     must   determine         whether    the   “well-pleaded

 factual allegations plausibly give rise to an entitlement to

                                             9
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 10 of 33 PageID: 184



  relief.”    Argueta,         643    F.3d    at        74     (citations            omitted.)     The

  plausibility      requirement            “‘is        not     akin       to     a       ‘probability

  requirement.’”        Id.    (quoting      Iqbal,           129    S.    Ct.    at      1949.)   The

  plausibility requirement requires a pleading to show “‘more than

  a sheer possibility that a defendant has acted unlawfully.’”

  Connelly, 809 F.3d at 786 (citing Iqbal, 556 U.S. at 678)).

  Allegations      that       are    “merely       consistent             with       a    defendant's

  liability” … are not enough. Santiago, 629 F.3d at 133 (quoting

  Iqbal, 129 S. Ct. at 1949-50 (internal quotation marks omitted)).

  Where    there   is     an    allegation             consistent         with       a   defendant’s

  liability but there is an “obvious alternative explanation,” the

  inference of the defendant’s liability is not plausible. Id.

       A plaintiff has the burden of pleading sufficient “factual

  matter” but not to plead “specific facts.” Schuchardt v. President

  of the United States, 839 F.3d 336, 347 (3d Cir. 2016) (quoting

  Boykin v. KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008) (quoting

  Twombly, 550 U.S. at 569; Erickson v. Pardus, 551 U.S. 89, 93

  (2007)). “Implicit in the notion that a plaintiff need not plead

  ‘specific facts’ to survive a motion to dismiss is that courts

  cannot     inject       evidentiary          issues           into        the          plausibility

  determination.” Schuchardt, 839 F.3d at 347 (citation omitted). A

  court may not dismiss a complaint based on the court’s “assessment

  that the plaintiff will fail to find evidentiary support for his

  allegations      or    prove       his   claim         to    the    satisfaction            of   the

                                                  10
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 11 of 33 PageID: 185



  factfinder.” Id. (quoting Twombly, 550 U.S. at 573.) On a Rule

  12(b)(6) motion to dismiss, courts must accept the Plaintiff’s

  allegations as true “with the important caveat that the presumption

  of truth attaches only to those allegations for which there is

  sufficient “factual matter” to render them “plausible on [their]

  face.” Id. at 353 (quoting Iqbal, 556 U.S. at 679).

  III. MOTION TO DISMISS

       A.    Eleventh Amendment      Immunity   and   “Persons”   under   42
             U.S.C. § 1983

       Defendants move to dismiss Plaintiff’s claims for monetary

  damages against the NJDOC and Hicks and Powell in their official

  capacities based on Eleventh Amendment immunity and because they

  are not “persons” subject to § 1983 liability. (Defs’ Brief, Dkt.

  No. 14-1 at 29-32.) Plaintiff submits that his claims against NJDOC

  and its officials in their official capacities are limited to

  claims for prospective injunctive relief. (Pl’s Opp. Brief, Dkt.

  No. 15 at 24-25.)

       First, “a state official in his or her official capacity,

  when sued for injunctive relief, would be a person under § 1983

  because ‘official-capacity actions for prospective relief are not

  treated as actions against the State.’” Will v. Michigan Dep't of

  State Police, 491 U.S. 58, 71 n. 10 (1989) (quoting Kentucky v.

  Graham, 473 U.S., at 167, n. 14). Second, pursuant to Ex Parte




                                      11
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 12 of 33 PageID: 186



  Young, 4   a   plaintiff    may   bring    §   1983   claims    for   prospective

  injunctive     relief    against    state      officials   in   their   official

  capacities     without     offending   the     Eleventh    Amendment.   Virginia

  Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 254–55

  (2011).

         The same is not true for prospective relief claims asserted

  against a state or state agency by name. Pennhurst State Sch. &

  Hosp. v. Halderman, 465 U.S. 89, 100, 104 (1984) (“It is clear, of

  course, that in the absence of consent a suit in which the State

  or one of its agencies or departments is named as the defendant is

  proscribed by the Eleventh Amendment.”) The Eleventh Amendment

  “prohibits suits against a ‘state’ in federal court whether for

  injunctive, declaratory or monetary relief.” Lawson v. Shelby

  Cty., TN, 211 F.3d 331, 335 (6th Cir. 2000); Alabama v. Pugh, 438

  U.S. 781, 782 (1978) (“There can be no doubt, however, that suit

  against the State and its Board of Corrections is barred by the

  Eleventh Amendment, unless [the State] has consented to the filing

  of such a suit”); Seminole Tribe of Fla. v. Fla., 517 U.S. 44, 58

  (1996) (“we have often made it clear that the relief sought by a

  plaintiff suing a State is irrelevant to the question whether the

  suit is barred by the Eleventh Amendment.”)




  4   209 U.S. 123 (1908).
                                            12
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 13 of 33 PageID: 187



        Therefore, the Court will dismiss the § 1983 claims against

  NJDOC based on Eleventh Amendment immunity. Hicks and Powell, in

  their official capacities, do not have Eleventh Amendment immunity

  for   Plaintiff’s    claims      for    prospective      injunctive    relief.

  Defendants, however, further argue that Plaintiff’s claims for

  prospective     injunctive    relief         do    not   meet   the   pleading

  requirements of the PLRA. (Defs’ Brief, Dkt. No. 14-1 at 27-28.)

  Plaintiff     contends   there     is        no   pleading   requirement   for

  prospective relief under the PLRA. (Pl’s Opp. Brief, Dkt. No. 15

  at 24.)

        18 U.S.C. § 3626, as amended by the PLRA, provides, in

  pertinent part,

              (a) Requirements for relief.—

                    (1) Prospective relief.--(A) Prospective
                    relief in any civil action with respect
                    to prison conditions shall extend no
                    further than necessary to correct the
                    violation of the Federal right of a
                    particular plaintiff or plaintiffs. The
                    court shall not grant or approve any
                    prospective relief unless the court finds
                    that such relief is narrowly drawn,
                    extends no further than necessary to
                    correct the violation of the Federal
                    right, and is the least intrusive means
                    necessary to correct the violation of the
                    Federal right. The court shall give
                    substantial weight to any adverse impact
                    on public safety or the operation of a
                    criminal justice system caused by the
                    relief.




                                          13
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 14 of 33 PageID: 188



       By its plain language, the statute does not require that a

  plaintiff must plead a narrowly tailored claim for injunctive

  relief, but rather the statute expressly limits the court’s power

  to grant or approve the prospective relief requested. Geisinger

  Community Med. Ctr. v. Sec'y U.S. Dep't of Health & Human Servs.,

  794 F.3d 383, 391 (3d Cir. 2015) (quoting Rosenberg v. XM Ventures,

  274 F.3d 137, 141 (3d Cir. 2001) (“[w]here the statutory language

  is plain and unambiguous, further inquiry is not required.”)

  Therefore, Plaintiff’s claims for prospective injunctive relief

  under § 1983 against Hicks and Powell in their official capacities

  are not barred by 18 U.S.C. § 3696.

       B.    Eighth Amendment Claims under 42 U.S.C. § 1983

       42 U.S.C. § 1983 provides a private citizen with the right to

  bring an action against any person who under color of state law

  deprives him of a right or privilege secured by the Constitution

  of the United States. The statute does not create substantive

  rights but instead “provides only remedies for deprivations of

  rights established elsewhere in the Constitution or federal laws.”

  Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996) (citations

  omitted). To state a viable § 1983 claim, a plaintiff “must

  establish that [ ]he was deprived of a federal constitutional or

  statutory right by a state actor.” Kach v. Hose, 589 F.3d 626, 646

  (3d Cir. 2009).



                                      14
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 15 of 33 PageID: 189



       Plaintiff, on behalf of a putative class of NJDOC prisoners,

  alleges that Defendants violated the Cruel and Unusual Punishments

  Clause of the Eighth Amendment by failing to provide him with a

  nutritionally adequate diet, and by failing to provide him, as a

  diabetic, with a diet adequate for his serious medical needs. There

  are two distinct Eighth Amendment analyses applicable to these

  claims, the first involves failure to protect an inmate’s health,

  and the second involves adequacy of treatment for a prisoner’s

  serious medical needs.

             1.     Failure to protect inmate health

                    a.   Failure to provide prisoners nutritionally
                         adequate food constitutes an Eighth Amendment
                         violation

       “‘[T]he treatment a prisoner receives in prison and the

  conditions under which he is confined are subject to scrutiny under

  the Eighth Amendment[.]’” Farmer v. Brennan, 511 U.S. 825, 832

  (1994) (quoting Helling v. McKinney, 509 U.S. 25, 31 (1993).

  “[P]rison officials must ensure that inmates receive adequate

  food….” Id. Circuit Courts, including the Third Circuit, have

  interpreted     “adequate    food”   to    include   nutritionally   adequate

  food. Laufgas v. Speziale, 263 F. App’x 192, 198 (3d Cir. 2008)

  (citing Ramos v. Lamm, 639 F.2d 559, 571 (10th Cir. 1980); Robles

  v. Coughlin, 725 F.2d 12, 15 (2d Cir. 1983). The Complaint contains

  sufficient factual allegations that the food provided was not

  nutritionally     adequate    because      the   diet   was   far   below   any

                                        15
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 16 of 33 PageID: 190



  government or medical standard for nutrition. Plaintiff adequately

  alleged that the diet presented a substantial risk to the health

  of all prisoners by alleging it caused them to develop or to

  exacerbate pre-existing conditions of diabetes, heart disease, and

  other serious illnesses.

         Mora   v.   Camden   Cty., 5   cited      by   Defendants,    is    not

  precedential, nor is it persuasive because, here, Plaintiff makes

  factual allegations beyond those pled in Mora. The District Court

  in Mora held that the allegations were insufficient to state a

  claim “because aside from alleging that the coffee and tea were

  weak, the cabbage was raw, and the ketchup and mustard were

  insufficiently supplied, Plaintiffs do not describe the diet they

  were served at all.” Mora, 2010 WL 2560680, at *9. The plaintiffs

  in Mora also failed to plead the dates of their incarceration or

  “otherwise plead facts showing how long they allegedly suffered

  from   malnutrition.”    Id.   Further,    the    alleged   harm    in    Mora,

  diminished mental and physical faculties and diminished resistance

  to fatigue and illness, was not sufficiently serious to state an

  Eighth Amendment claim. Id. The Complaint here does not suffer the

  same deficiencies because it contains many of allegations of

  nutrients lacking in the diet and allegations that Plaintiff

  suffered significant damage to his health.


  5 Mora, No. CIV.09-4183 (JBS), 2010 WL 2560680, at *9 (D.N.J. June
  21, 2010).
                                        16
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 17 of 33 PageID: 191



                      b.     Deliberate    indifference    and    personal
                             involvement in a constitutional violation

        The Court turns to the deliberate indifference component of

  a   claim   for     failure    to     protect      Plaintiff’s      health   from    a

  substantial risk of harm.

              [A] prison official cannot be found liable
              under the Eighth Amendment for denying an
              inmate humane conditions of confinement unless
              the official knows of and disregards an
              excessive risk to inmate health or safety; the
              official must both be aware of facts from
              which the inference could be drawn that a
              substantial risk of serious harm exists, and
              he must also draw the inference.

  Farmer, 511 U.S. at 837. For an Eighth Amendment claim “it is

  enough that the official acted or failed to act despite his

  knowledge of a substantial risk of serious harm.” Id. at 842.

  “Whether    a   prison     official    had       the   requisite    knowledge   of   a

  substantial risk is a question of fact subject to demonstration in

  the usual ways, including inference from circumstantial evidence.”

  Id. For example, a trier of fact may find actual knowledge by a

  prison   official’s        exposure    to    evidence     of   a   pervasive,   well

  documented risk. Id.

        Defendants argue that Plaintiff’s allegations are conclusory

  and fail to state the Individual Defendants’ personal involvement

  in a constitutional violation. (Defs’ Brief, Dkt. No. 14-1 at 16-

  18, 21-23.)       Additionally,       Defendants       contend     that   Plaintiff’s

  allegations       lodged    against     “Defendants”        generally      constitute


                                              17
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 18 of 33 PageID: 192



  improper group pleading that fails to put Hicks and Powell on

  notice of their alleged involvement in the claims. (Def’s Brief,

  Dkt. No. 14-1 at 16 citing Sheeran v. Blyth Shipholding S.A., 2015

  U.S. Dist. LEXIS 168019, at *8, 2015 WL 9048979 (D.N.J. Dec. 16,

  2015) (citing Ingris v. Borough of Caldwell, 2015 WL 3613499, at

  *5 (D.N.J. June 9, 2015)). Specifically, Defendants assert that it

  is implausible to infer that Hicks and Powell, as the administrator

  and commissioner of the DOC, prepared the menus or the prisoners’

  meals. (Id. at 16.) Finally, Defendants maintain that Plaintiff

  did   not   set   forth    more   than    conclusory    statements    that    the

  Defendants were subjectively aware of the inadequacies of the diet

  and failed to respond. (Id.)

        Defendants    are    correct       that    Plaintiff   cannot   establish

  Powell’s    and   Hick’s    deliberate        indifference   by   alleging   that

  “Defendants,” as a group including the NJDOC generally and hundreds

  of unidentified prison employees and/or contractors, designed,

  prepared, and served Plaintiff a nutritionally inadequate diet

  since 2010. “Because vicarious liability is inapplicable to Bivens

  and § 1983 suits, a plaintiff must plead that each Government-

  official defendant, through the official's own individual actions,

  has violated the Constitution.” Iqbal, 556 U.S. at 676; Evancho v.

  Fisher, 423 F.3d 347, 353 (3d Cir. 2005). Moreover, it is not

  plausible that the Commissioner of the NJDOC or the Administrator



                                           18
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 19 of 33 PageID: 193



  of South Woods State Prison designed, prepared, or served the NJDOC

  prisoner meals.

                       c.   Knowledge and acquiescence in a constitutional
                            violation by reviewing a prisoner’s grievances

        Plaintiff also asserts personal involvement by Hicks and

  Powell by their knowledge and acquiescence in the designing,

  preparing, and serving Plaintiff a nutritionally inadequate diet

  since      2010.    Knowledge    and    acquiescence      in   a     subordinate’s

  constitutional violation can establish a supervisor’s liability

  for   an    Eighth   Amendment     violation.    Evancho,      423   F.3d    at   353

  (quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

  1988)). Plaintiff relies on his grievances to establish Hick’s and

  Powell’s knowledge and acquiescence. In the context of prisons

  conditions, knowledge and acquiescence may be established by a

  supervisor’s receipt of a prisoner’s correspondences. Atkinson v.

  Taylor, 316 F.3d 257, 270-71 (3d Cir. 2003); see also Vance v.

  Peters, 97 F.3d 987, 993 (7th Cir. 1996) (“a prison official's

  knowledge      of    prison     conditions      learned    from      an     inmate's

  communications        can,      under   some     circumstances,           constitute

  sufficient knowledge of the conditions to require the officer to

  exercise his or her authority and to take the needed action to

  investigate        and,   if    necessary,      to   rectify       the    offending

  condition.”) Plaintiff, however, does not specifically state that

  Powell or Hicks received his grievances, rather he alleges that he


                                           19
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 20 of 33 PageID: 194



  fully exhausted all issues raised in the Complaint according to

  the NJDOC’s established grievance process.

       The    Court         takes   judicial     notice     that     New     Jersey

  Administrative Code 10a:1-4.1 through 10a:1-4.9 governs the NJDOC

  “Inmate Remedy System.” Under this system, if a dispute is not

  resolved by staff, the inmate may file an “Administrative Appeal”

  to the “Administrator or designee.” N.J. Admin. Code § 10A:1-

  4.4(c). “The Administrator or designee shall be responsible for …

  [r]eviewing    all        ‘Administrative    Appeals,’    making     the    final

  Department of Corrections decision relative to the ‘Administrative

  Appeal’ and ensuring the decision or finding is provided to the

  inmate within the designated time frame[.]” N.J. Admin. Code §

  10A:1-4.7(a)(3). To establish Powell’s knowledge and acquiescence

  in the alleged Eighth Amendment violation for failure to protect

  inmate health, Plaintiff must allege it was Powell, and not a

  designee, who reviewed Plaintiff’s grievances. Plaintiff cannot

  establish Commissioner’s Hick’s knowledge and acquiescence in a

  constitutional violation by his exhaustion of the NJDOC inmate

  remedy system because the regulations do not require appeal to the

  Commissioner and Plaintiff does not allege that he specifically

  wrote to Hicks about his grievances.

                   d.        Supervisory liability by policy or practice

       Plaintiff       also     seeks   to     establish    Powell’s       personal

  involvement    in     a     constitutional    violation    by    alleging    his

                                         20
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 21 of 33 PageID: 195



  continuation of a policy “started by former Administrators” that

  deliberately eliminated required food from his diet. (Compl., ¶

  98.) The Court construes this as a failure to supervise claim, for

  which a

             plaintiff must identify a supervisory policy
             or practice that the supervisor failed to
             employ, and then prove that: (1) the policy or
             procedures in effect at the time of the
             alleged injury created an unreasonable risk of
             a constitutional violation; (2) the defendant-
             official was aware that the policy created an
             unreasonable risk; (3) the defendant was
             indifferent to that risk; and (4) the
             constitutional injury was caused by the
             failure to implement the supervisory practice
             or procedure.

  Barkes v. First Correctional Medical, Inc., 766 F.3d 307, 317 (3d

  Cir. 2014), overruled on other grounds by Taylor v. Barkes, 135 S.

  Ct. 2042 (2015)); Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir.

  1999).

       Plaintiff alleges there was a practice at South Woods State

  Prison and the NJDOC of eliminating virtually all nutritious food

  from the prisoner diet. As described in Barkes, the existence of

  a policy or practice is insufficient to plead supervisory liability

  absent allegations that the official was aware that the policy or

  practice created an unreasonable risk of a constitutional injury,

  and the official was indifferent to that risk. Absent allegations

  that Hicks or Powell reviewed Plaintiff’s grievances, Plaintiff




                                      21
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 22 of 33 PageID: 196



  has not sufficiently alleged the deliberate indifference element

  of his Eighth Amendment failure to protect claim.

                      e.   Establishing deliberate indifference through
                           circumstantial evidence

       It is also possible to establish deliberate indifference from

  circumstantial evidence.” Farmer, 511 U.S. at 837. For example, a

  trier of fact may find actual knowledge by a prison official’s

  exposure to evidence of a pervasive, well documented risk. Id.

  Plaintiff alleges that, since 2010, consuming the prison diet

  caused   him   to    suffer   hypoglycemic       episodes,   chronic   nausea,

  hypertension,   constant      weakness,    and    nerve   damage.   Plaintiff,

  however, also alleges that diabetic prisoners were instructed and

  trained to choose appropriate foods from the available food to

  satisfy their special dietary needs. Therefore, even assuming for

  the sake of argument that Powell knew Plaintiff suffered these

  maladies   since      2010,   he   might   have    concluded   that    it   was

  Plaintiff’s decision to eat food restricted by his medically

  prescribed diet that caused the harm. Deliberate indifference

  cannot be established where there is an obvious alternative to

  explain the harm suffered by the plaintiff.

       The Court must also consider whether it was obvious to Hicks

  or Powell, based on circumstantial evidence, that the NJDOC diet

  posed a substantial risk of serious harm to inmate health by

  providing inadequate nutrition to all prisoners and inadequate


                                        22
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 23 of 33 PageID: 197



  calories to those with medically prescribed dietary restrictions.

  While   a   reasonable   factfinder      might    infer   that   the   NJDOC

  Commissioner and Administrator of a New Jersey state prison had a

  general knowledge of the food provided to prisoners, Plaintiff

  must also allege facts establishing that Hicks and Powell knew the

  diet posed a substantial risk to inmate health.

       Plaintiff alleges that the diet led to a substantial increase

  in   diabetes   and   heart   disease     among    prisoners,    and   “upon

  information and belief,       a review of the incidence of diabetes

  among the class will show a substantial elevation compared to other

  prison systems and even within the NJDOC from before the present

  diet was developed.” (Compl., ¶ 10.) Similarly, Plaintiff alleges

  “[c]ancer, heart disease, and high blood pressure are on the rise

  in the NJDOC….” (Id., ¶ 15.) These allegations are insufficient

  for a factfinder to infer that it was obvious to Hicks and Powell

  that the NJDOC diet posed a substantial risk to inmate health

  because the incidence of these illnesses among prisoners in the

  NJDOC may be attributable to a higher incidence of incarceration

  of persons having these illnesses as pre-existing conditions.

       Plaintiff also alleges that the NJDOC diet did not provide a

  sufficient amount of food appropriate for a diabetic or others

  with medically restricted diets to maintain adequate nutrition or

  sufficient calories. Plaintiff does not allege facts establishing

  that it would have been obvious to Powell and Hicks that prisoners

                                      23
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 24 of 33 PageID: 198



  were suffering from malnutrition, for instance by observing the

  weight loss or weakness of the many prisoners with restricted

  diets, resulting from inadequate food or nutrition.

                    f.      Failure to train or supervise

        Finally, Plaintiff asserts liability based on failure to

  train and supervise food preparers, whom he alleges intentionally

  “shorted”   the    amount       of   food       served     by   watering    it   down;

  substituting cheese with “fake” liquid cheese and meats with

  harmful “processed meats”; and serving rotten fruit, vegetables,

  and meat. “‘Failure to’ claims” such as “failure to train, failure

  to discipline, or … failure to supervise—are generally considered

  a subcategory of policy or practice liability.” Barkes, 766 F.3d

  at 317, reversed on other grounds by Taylor v. Barkes, 575 U.S.

  822   (2015)).    “[T]he    level     of        intent   necessary    to    establish

  supervisory liability will vary with the underlying constitutional

  tort alleged.” Id. at 319. Here, the intent required is deliberate

  indifference.     Thus,    to    state      an    Eighth    Amendment      failure   to

  supervise claim against a state official, a plaintiff must allege

  “that a state official, by virtue of his or her own deliberate

  indifference to known deficiencies in a government policy or

  procedure, has allowed to develop an environment in which there is

  an unreasonable risk that a constitutional injury will occur, and

  that such an injury does occur.” Id. at 320.



                                             24
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 25 of 33 PageID: 199



        The supervisory practice that Plaintiff alleges Hicks and

  Powell failed to employ was training the food preparers to prepare

  and serve a nutritionally adequate diet in sufficient amounts for

  all prisoners, including those who were required to choose only

  certain food permitted by their special diets. Plaintiff alleges

  the   food    preparation    training        and    supervision    was     deficient

  because it was common practice for the food preparers to “short”

  food, substitute improper food, and serve rotten food. “[T]here

  are limited circumstances in which an allegation of a “failure to

  train” can be the basis for liability under § 1983.” City of

  Canton, Ohio v. Harris, 489 U.S. 378, 387 (1989). Ordinarily, “[a]

  pattern      of   similar    constitutional          violations     by     untrained

  employees” is necessary “to demonstrate deliberate indifference

  for purposes of failure to train.” Thomas v. Cumberland Cty., 749

  F.3d 217, 223 (3d Cir. 2014) (citing Connick v. Thompson, 131 S.

  Ct. 1350, 136 (2011).

        The alleged NJDOC practices of shorting food, substituting

  non-nutritional food, and serving rotten food are not practices so

  well known to pose a substantial risk to inmate health that it was

  obvious to prison officials that training and supervision must be

  deficient. While NJDOC prisoners have alleged similar claims,

  Plaintiff has not cited to such an abundance of cases that the

  risk of a constitutional violation must have been obvious to prison

  administrators.      True,   it   is   well        known   that   prison    food   is

                                          25
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 26 of 33 PageID: 200



  unappetizing and occasionally spoiled, the same is not true of

  Plaintiff’s claim that the food, as designed and/or prepared,

  lacked adequate nutrition for at least ten years.

        Because Plaintiff has failed to establish Hick’s or Powell’s

  deliberate    indifference    or     personal    involvement   in     an   Eighth

  Amendment violation for failure to protect inmate health and by

  failure to train NJDOC food preparers, the Court will dismiss these

  § 1983 claims without prejudice and need not address Defendants’

  qualified immunity claims.

              2.     Deliberate Indifference to a Serious Medical Need

        Plaintiff alleges a second type of Eighth Amendment violation

  on behalf of a putative class, that he was prescribed a special

  diet to treat his diabetes and Defendants failed to provide the

  diet as prescribed. The analysis for such a claim diverges from

  that of an Eighth Amendment failure to protect inmate health.

  “[D]eliberate indifference to serious medical needs of prisoners

  constitutes      the   unnecessary    and   wanton   infliction     of     pain   …

  proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S.

  97,   104   (1976)     (internal     quotation    omitted).    This      includes

  intentional interference with prescribed treatment. Id. “[A]bsent

  a reason to believe (or actual knowledge) that prison doctors or

  their assistants are mistreating (or not treating) a prisoner, a

  non-medical prison official … will not be chargeable with the



                                         26
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 27 of 33 PageID: 201



  Eighth Amendment scienter requirement of deliberate indifference.”

  Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004).

        Plaintiff     encounters     the    same    roadblock      in    establishing

  deliberate    indifference       to      his    serious    medical         need.   The

  allegation that Plaintiff and other prisoners were instructed on

  how   to   choose   proper   foods     for     their   special    diets      requires

  Plaintiff to allege Hicks and Powell were deliberately indifferent

  to the fact that the food offered was so inadequate to meet their

  special diets that they were forced to choose between insufficient

  amounts of food or eating food that exacerbated their medical

  conditions.    As   discussed    above,        Plaintiff   has    not      adequately

  alleged Hicks and Powell had knowledge of the inadequacies of the

  diet, particularly where Plaintiff alleges there was a written

  policy that the NJDOC diet met the standards of the USDA and Food

  and Nutrition Board, Institute of Medicine, National Academy of

  Science and National Research Council.

        Because Plaintiff has failed to establish Hick’s or Powell’s

  deliberate    indifference    or      personal     involvement        in   an   Eighth

  Amendment violation for failing to provide adequate medical care

  for their serious medical needs, the Court will dismiss these §

  1983 claims without prejudice and need not address Defendants’

  qualified immunity claims.




                                           27
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 28 of 33 PageID: 202



       C. Conspiracy Under 42 U.S.C. § 1983

       Plaintiff brings his conspiracy claim under 42 U.S.C. § 1983.

  (Compl., ¶¶ 42, 139-42.)

             The elements of a claim of conspiracy to
             violate federal civil rights are that “(1) two
             or more persons conspire to deprive any person
             of [constitutional rights]; (2) one or more of
             the conspirators performs ... any overt act in
             furtherance of the conspiracy; and (3) that
             overt act injures the plaintiff in his person
             or property or deprives the plaintiff of any
             right or privilege of a citizen of the United
             States,” with the added gloss under § 1983
             that “the conspirators act ‘under the color of
             state law.’”

  Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 294 n. 15 (3d Cir.

  2018) (quoting Barnes Foundation v. Township of Lower Merion, 242

  F.3d 151, 162 (3d Cir. 2001) (quoting 42 U.S.C. § 1983)).

             After a plaintiff establishes that the object
             of the conspiracy was the deprivation of a
             federally protected right, “the rule is clear
             that” the plaintiff “must provide some factual
             basis to support the existence of the elements
             of a conspiracy: agreement and concerted
             action.” Capogrosso v. Supreme Court of N.J.,
             588 F.3d 180, 184–85 (3d Cir. 2009) (citing
             Crabtree v. Muchmore, 904 F.2d 1475, 1481
             (10th Cir. 1990)). To show agreement, he must
             demonstrate that “the state actors named as
             defendants in the[ ] complaint somehow reached
             an understanding to deny [the plaintiff] his
             rights,” Kost v. Kozakiewicz, 1 F.3d 176, 185
             (3d Cir. 1993), and in the absence of direct
             proof, that “meeting of the minds” or
             “understanding or agreement to conspire” can
             be “infer[red]” from circumstantial evidence,
             Startzell v. City of Philadelphia, 533 F.3d
             183, 205 (3d Cir. 2008). Such circumstantial
             evidence   may   include  that   the   alleged
             conspirators “did or said something ... to

                                      28
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 29 of 33 PageID: 203



              create an understanding,” “the approximate
              time when the agreement was made, the specific
              parties to the agreement[,] the period of the
              conspiracy, or the object of the conspiracy.”
              Great W. Mining, 615 F.3d at 178–79 (citations
              omitted).

  Id. at 295.

       Defendants move to dismiss the conspiracy claim based on

  Plaintiff’s      failure    to    state    an    underlying       Eighth    Amendment

  violation. The Court will dismiss the conspiracy claim without

  prejudice    for   failure       to   allege     an   underlying    constitutional

  violation, and for the additional reason that the conspiracy

  allegations in the Complaint are wholly conclusory.

       D.     Americans      with       Disabilities     and   Rehabilitation         Act
              Claims

       Title II of the ADA provides that “[n]o qualified individual

  with a disability shall, by reason of such disability, be excluded

  from participation in or be denied the benefits of the services,

  programs, or activities of a public entity, or be subjected to

  discrimination by any such entity.” 42 U.S.C. § 12132. State

  prisons    are   public    entities       for    purposes    of    this    provision.

  Pennsylvania Dep't of Corr. v. Yeskey, 524 U.S. 206, 210 (1998);

  Chisolm v. McManimon, 275 F.3d 315, 325 (3d Cir. 2001) (“Title II

  of the ADA applies to services, programs and activities provided

  within     correctional      institutions.”)          The    Rehabilitation         Act

  provides    that    “[n]o    otherwise          qualified    individual      with    a

  disability in the United States ... shall, solely by reason of her

                                            29
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 30 of 33 PageID: 204



  or his disability, be excluded from the participation in, be denied

  the benefits of, or be subjected to discrimination under any

  program or activity receiving Federal financial assistance ...” 29

  U.S.C. § 794(a). The Third Circuit has explained that “[t]he

  substantive standards for determining liability under the [RA] and

  the ADA are the same.” Blunt v. Lower Merion Sch. Dist., 767 F.3d

  247, 275 (3d Cir. 2014) (quoting Ridley Sch. Dist. v. M.R., 680

  F.3d 260, 282–83 (3d Cir. 2012) (citation omitted).

       To state a claim under either the ADA or the Rehabilitation

  Act, a plaintiff “must allege that he is a qualified individual

  with a disability, who was precluded from participating in a

  program,   service,     or   activity,    or        otherwise   was    subject   to

  discrimination,    by    reason    of     his        disability.”     Furgess    v.

  Pennsylvania Dep't of Corr., 933 F.3d 285, 288–89 (3d Cir. 2019).

  Where the plaintiff seeks compensatory damages, he “must also show

  intentional    discrimination      under        a     deliberate      indifference

  standard.” Id. “The term ‘disability’ means, (A) a physical or

  mental impairment that substantially limits one or more of the

  major life activities of such individual; (B) a record of such an

  impairment; or (C) being regarded as having such an impairment.”

  Albertson's, Inc. v. Kirkingburg, 527 U.S. 555, 563 (1999) (quoting

  42 U.S.C. § 12102(2)); Goldstine v. FedEx Freight Inc., No. C18-

  1164 MJP, 2019 WL 5455726, at *6 (W.D. Wash. Oct. 24, 2019) (“the

  updated ADA definition of a “qualifying disability” requires only

                                       30
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 31 of 33 PageID: 205



  that    a    medical    condition       substantially      limit     a    major    life

  activity….”)

         Defendants submit that Plaintiff’s allegations of inadequate

  medical treatment do not violate the ADA and Rehabilitation Act.

  (Defs’ Brief, Dkt No. 14-1 at 25-27.) Plaintiff counters that while

  the NJDOC diet given to all inmates is inadequate, those with

  serious      medical    needs    are    discriminated      against       because    they

  receive less food than prisoners who do not require special diets.

  (Pl’s Opp. Brief, Dkt. No. 15 at 23.) Thus, the adverse effects of

  the diet are greater for those with special medical needs. (Pl’s

  Opp. Brief, Dkt. No. 15 at 23.) Therefore, Plaintiff contends the

  Complaint      states     a     claim     for    violation     of    the     ADA    and

  Rehabilitation Act. (Id.) In reply, Defendants note that Plaintiff

  has    not    cited     any     precedent       in   support   of    his     ADA    and

  Rehabilitation Act claims, nor has he distinguished those cases

  cited by Defendants. (Defs’ Reply Brief, Dkt. No. 17 at 8.)

         The    Third    Circuit    cases     cited    by   Defendants’      for     their

  argument that allegations of inadequate medical care for the

  serious medical needs of prisoners do not violate the ADA or the

  Rehabilitation Act, 6 are not precedential. Moreover, Plaintiff has


  6 In Kokinda v. Pennsylvania Dep't of Corr., 663 F. App'x 156, 157
  (3d Cir. 2016), the plaintiff was a prisoner with soy allergies
  who asserted an ADA claim based on the prison’s failure to provide
  him with a soy-free diet. In the non-precedential opinion, the
  Third Circuit dismissed the ADA claim, holding that the ADA
  prohibits   disability-based   discrimination,   “not   inadequate
                                             31
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 32 of 33 PageID: 206



  distinguished his ADA and Rehabilitation Act claims by asserting

  that the adverse effects of the NJDOC diet served to all prisoners

  are   greater   for   diabetics   such    as   Plaintiff   and    others     with

  medically prescribed dietary restrictions because they receive

  less food by virtue of having to self-limit from the food served

  to all prisoners, and that they are not left with sufficient food

  to provide adequate calories or nutrition. These allegations, if

  proven, may be sufficient to show that Plaintiff was otherwise

  “subject to discrimination, by reason of his disability.”

        Nonetheless,    Plaintiff’s     allegations      under     the   ADA   and

  Rehabilitation Act fail to state a claim because he does not

  sufficiently allege that his diabetes substantially limits a major

  life activity. Johnson v. Amtrak, 390 F. App'x 109, 113 (3d Cir.

  2010) (“the discomfort or inconvenience that accompanies Johnson

  as a result of his diabetes, colitis, and back, neck, and knee

  injuries does not constitute a disability, as defined by the ADA.”)

  Furthermore, for his claims for compensatory damages under the ADA

  and   Rehabilitation     Act,     Plaintiff     must   also      allege    facts

  establishing Defendants’ intentional discrimination. Furgess, 933

  F.3d at 288. To show intentional discrimination, Plaintiff would

  have to allege facts showing that Hicks and Powell knew there was



  treatment for the disability.” Id. at 159. The Third Circuit later
  held that Kokinda was not entitled to relitigate his ADA claim on
  remand. Kokinda v. Pennsylvania Dep't of Corr., 803 F. App'x 574,
  576 (3d Cir. 2020).
                                       32
Case 1:19-cv-18597-RMB-KMW Document 21 Filed 10/30/20 Page 33 of 33 PageID: 207



  an insufficient amount of appropriate food for diabetics to choose

  from. As discussed above, Plaintiff has not alleged sufficient

  facts of their actual knowledge or that the deficiency was obvious

  to them. For these reasons, the Court will dismiss Plaintiff’s ADA

  and Rehabilitation Act claims without prejudice.

  IV.   CONCLUSION

        For the reasons discussed above, Plaintiff’s claims against

  the   NJDOC   are   barred   by   the   Eleventh   Amendment   and   will   be

  dismissed with prejudice. Plaintiff’s claims against Hicks and

  Powell in their individual and official capacities fail to state

  Eighth Amendment claims of failure to protect inmate health and

  failure to provide adequate medical care for serious medical needs,

  fail to state a conspiracy claim under 42 U.S.C. § 1983, and fail

  to state claims for violation of the ADA and Rehabilitation Act.

  These claims will be dismissed without prejudice. An            appropriate

  Order follows.



  Date: October 30, 2020              s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                          33
